ORDER

PER CURIAM.
Darris Jones (“Defendant”) was tried on three counts of robbery, three counts of armed criminal action, and one count of possession of a controlled substance arising out of three separate incidents. The jury convicted him of one count of robbery, one count of armed criminal action, and possession of a controlled substance. Defendant appeals the judgments entered on the jury verdicts for the counts of robbery and armed criminal action. He alleges that charges related to three separate incidents were improperly joined.
We have reviewed the briefs of the parties and the record on appeal and conclude that Defendant’s point is without merit. An extended opinion would have no prece-dential value. We have, however, provided *363a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment entered on the verdict pursuant to Rule 30.25(b).